Citation Nr: 1534516	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disability (bursitis and arthritis), to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2014 Board decision, the Board found new and material evidence had been received to reopen the claims of entitlement to service connection for lumbar spine, bilateral leg and bilateral hip disabilities.  Additionally, the Board remanded the reopened claims to obtain Social Security Administration records, Worker's Compensation records relating to a 1985 application, as well as to conduct any further necessary development.  The requested records have been obtained; however, as discussed in detail below, additional development is necessary.

This case is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends that he is entitled to service connection for his lumbar spine disability as directly related to his service and is entitled to service connection for his bilateral leg disability and bilateral hip disability as secondary to a lumbar spine disability.

The May 1972 Report of Medical Examination for purposes of separation indicated a normal clinical evaluation for the upper and lower extremities as well as the spine.  However, the Veteran's service treatment records document ongoing complaints of back pain while in service.  Specifically, a medical treatment record in October 1970 notes treatment for low back pain with tenderness in the lumbosacral muscles.  A January 1971 treatment record reports back pain with a two year history.  A re-evaluation of low back pain was completed in February 1971.  The examiner stated the Veteran reported low back pain beginning right after boot camp, indicating he did not injure his back but it all of a sudden started bothering him.  Furthermore, private treatment records dated July 2012 also report complaints of low back pain as far back as 1971, while in-service.

A VA examination was performed in February 2015 but no medical opinion as to causation or aggravation of the Veteran's disabilities was provided.  Therefore, an addendum opinion was obtained in March 2015.  

The March 2015 addendum opinion found the Veteran's lumbar spine disability is less likely as not directly and proximately caused by events in service.  Further, the examiner opined the Veteran's back, bilateral hip and bilateral leg disabilities are less likely as not directly and proximately caused by events in service.  In support of this opinion, the examiner stated there is no new objective evidence to support that the Veteran had any ongoing chronic medical conditions in the back, hip or leg that extend from his military service.  Instead, his post service activities, injuries and lifestyle choices are more likely responsible for any degenerative and organic finding identified in his claim in 2008.

In light of the Veteran's documented low back pain complaints in-service and his present contention that his back pain is chronic, causing or aggravating his hip and leg disabilities, the Board finds the March 2015 examiner's opinion to be inadequate.  The opinion does not specifically address the Veteran's in-service low back pain treatment or provide specific medical reasoning why his back pain is not a chronic medical condition that extends from his military service.  Lastly, the examiner does not identified what post service activities, injuries or lifestyle choices would have been more likely to have caused the degenerative or organic findings.  The examiner's specific reasoning is required for the Board to make a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Moreover, the March 2015 examiner does not provide an explanation as to whether the Veteran's bilateral hip and bilateral leg disabilities could be aggravated by his low back disability.  Id.  As such, the Board finds the March 2015 addendum opinion to be inadequate.  A remand is necessary to seek another medical opinion in order to adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records pertaining to the Veteran's lumbar spine disability, bilateral hip disability and his bilateral leg disability and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another VA examination for his lumbar spine, bilateral hip and bilateral leg disabilities from an examiner.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability had onset during active service, was directly caused by his active service or is otherwise related thereto.  The examiner should specifically address the in-service treatment for chronic back pain.

	b.  If the answer to (a) is yes, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral leg and hip disabilities were caused by or due to the lumbar spine disability.

	c.  If the answer to (b) is no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral leg and hip disabilities have been aggravated by his lumbar spine disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the bilateral leg and hip disabilities (i.e. a baseline) before the onset of aggravation.

	A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, appropriate corrective action must be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


